i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-09-00471-CV

                                          IN RE Marrs BOWMAN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 19, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relator Marrs Bowman,

and is of the opinion that relief should be denied. See TEX . R. APP . P. 52.8(a). Accordingly, relator’s

petition for a writ of mandamus is denied.

                                                              PER CURIAM




          … This proceeding arises out of Cause No. 2008-CI-09303, styled Kayla McGloin v. Marrs Bowman, pending
           1

in the 57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding; however, the
challenged orders were signed by the Honorable Gloria Saldaña, presiding judge of the 224th Judicial District Court,
Bexar County, Texas.